Exhibit 16.1 MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED August 7, 2009 U. S. Securities and Exchange Commission 450 Fifth Street NW Washington DC20549 Re:Studio One Media, Inc. Dear Sirs: We were previously the principal auditors for Studio One Media, Inc., and we reported on the financial statements of Studio One Media, Inc., for the period from July 1, 2005 to March 31, 2009.We have read Studio One Media's statements under Item 4 of its Form 8-K, dated August 7, 2009, and we agree with such statements. For the most recent fiscal period through to August 7, 2009, there have been no disagreements between Studio One Media, Inc., and Moore & Associates, Chtd. on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreement, if not resolved to the satisfaction of Moore & Associates, Chtd. would have caused it to make a reference to the subject matter of the disagreement in connection with its reports. Yours truly, /s/ Moore & Associates, Chartered Moore & Associates, Chartered
